DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denny et al (US 6,182,790).
As to claim 1, Denny et al discloses a safety apparatus comprising:
a safety fabric 11 that in use is positioned in an access opening of a subsurface chamber, the safety fabric comprising a mesh 12 having a plurality of mesh openings 16 and a band formed 18 around a perimeter of the mesh; and
at least one safety indicator 22 attached to the band by at least one strap 24, the at least one safety indicator 22 to be positioned outside of the access opening by extension of the at least one strap 24 when the safety fabric is positioned in the access opening.
As to claim 4, Denny et al discloses wherein the mesh 12 is made of a plurality of straps 14 that are crisscrossed to form the mesh openings 16.
As to claim 7, Denny et al discloses wherein the safety fabric 11 has a safety color i.e. the fabric inherently has a color which may be considered a safety color as broadly recited.
As to claim 8, Denny et al discloses wherein the at least one strap has a safety color i.e. the strap inherently has a color which may be considered a safety color as broadly recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al (US 6,182,790).
As to claim 5, Denny et al is silent to the plurality of straps and the at least one strap are made of a synthetic fabric material; however, the use of synthetic fabric materials are well-known in the art of fabrication of netting, mesh, ropes etc. 
As to claim 6, Denny et al is silent to wherein the plurality of straps and the at least one strap are made of a nylon material or a polyester material; however, the use of nylon and polyester materials are well-known in the art of fabricating netting, mesh, ropes etc.
Claim(s) 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Early et al (US 2012/0097590) in view of Denny et al (US 6,182,790).
As to claim 12, Early et al discloses a lift station comprising:
an enclosure having a first subsurface chamber 16, a second subsurface chamber 28, and an access opening 70, the first subsurface chamber 16 to receive a liquid stream from a flowline 14, the second subsurface chamber 28 fluidly connected to the first subsurface chamber 16, the access opening 70 connected to the first subsurface chamber 16;
at least one pump 38 having a suction end fluidly connected to the second subsurface chamber 28 and operable to pump liquid out of the second subsurface chamber 28; and at least one removable cover plate 70 mounted over the access opening.
	Early et al does not disclose the safety fabric.  Denny et al discloses a safety fabric capable of being removably positioned in an access opening, the safety fabric comprising a mesh 12 having a plurality of mesh openings 16 and a band 18 formed around a perimeter of the mesh;
at least one safety indicator 22 attached to the band by at least one strap 24, the at least one safety indicator positioned outside of the enclosure by extension of the strap outside of the access opening.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a safety fabric as taught by Denny et al, since doing so provides the expected benefit of preventing falls into a chamber.
As to claim 13, Early et al in view of Denny et al discloses wherein the at least one strap 24 (of Denny) is capable of being pinned to a wall of the enclosure by the at least one removable cover plate 70 (of Early).
As to claim 16, Denny et al further discloses wherein the mesh 12 is made of a plurality of straps 14 that are crisscrossed to form the mesh openings 16.
As to claim 17, Denny et al discloses wherein the safety fabric 11 and strap 24 has a safety color i.e. the fabric and strap inherently has a color which may be considered a safety color as broadly recited.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104631504 herein referred to as Zhu in view of KR 20110009395 herein referred to as KR ‘395.
As to claim 20, Zhu discloses a lift station comprising:
detecting at least one safety indicator 6 coupled to a safety fabric 4 disposed in an access opening of the lift station from outside of the lift station;
removing at least one cover plate mounted over the access opening to reveal the safety fabric 4.
	Zhu does not disclose inserting a hose of a vacuum tanker through a vacuum port formed in a mesh of the safety fabric into a subsurface chamber of the lift station; and operating the vacuum tanker to clean the subsurface chamber.  KR ‘395 discloses providing a hose 3 and operating the vacuum tanker (not shown) to clean the chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hose and operate a vacuum as disclosed by KR ‘395, since doing so provides the expected benefit of withdrawing waster from a tank/chamber.

Allowable Subject Matter
Claims 2,3, 9-11, 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the prior art or record fails to show or suggest the at least one vacuum port formed in the mesh, the at least one vacuum port comprising a hole and a reinforced pad formed around a perimeter of the hole.
As to claim 3, the prior art or record fails to show or suggest the two vacuum ports formed at opposite ends of the mesh, each of the two vacuum ports comprising a hole and a reinforced pad formed around a perimeter of the hole.
As to claim 9, the prior art or record fails to show or suggest the wherein the safety indicator comprises a case carrying a warning label.
As to claim 10, the prior art or record fails to show or suggest the wherein the safety indicator comprises at least one of a light source and an RFID tag.
As to claim 11, the prior art or record fails to show or suggest the eyelets formed in and along the band, the eyelets to engage hooks on a surface in the access opening when the safety fabric is positioned in the access opening.
As to claim 14, the prior art or record fails to show or suggest the at least one vacuum port formed in the mesh, the at least one vacuum port comprising a hole and a reinforced pad formed around a perimeter of the hole.
As to claim 15, the prior art or record fails to show or suggest the wherein a plurality of removable cover plates are mounted over the access opening, and wherein the at least one removable cover plate includes an indication of a location of the at least one vacuum port.
As to claim 18, the prior art or record fails to show or suggest the wherein the safety indicator comprises a case and at least one of a warning label, a light source, and an RFID tag carried by the case.
As to claim 19, the prior art or record fails to show or suggest the a plurality of hooks attached to a wall of the access opening and a plurality of eyelets formed in and along the band, the plurality of eyelets releasably engaging the plurality of hooks to position the safety fabric in the access opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678